DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “with a spirally flushing function” in line 1; “in a spiral manner” in lines 21-22; and “spirally flows out from the flushing hole” in line 26.  However, it is not clear how the spirally flushing function is done since there is no structure in the claim performing the spirally flushing function.
	Claim 1 recites the limitation “the raw water swirls and flows on the surface of the filter element and is filtered by the filter element into filtered water and concentrated water” in lines 22-23.  It is not clear what “concentrated water” is and how it is filtered since it is not passing through the filter element.
2 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lower end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rotating direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the interior surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rotating direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “with a spirally flushing function” in line 1; “spirally enters” in line 23; and “spirally flows out from the flushing hole” in lines 24-25.  However, it is not clear how the spirally flushing function is done since there is no structure in the claim performing the spirally flushing function.
Claim 9 recites the limitation "the filter flask" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the flushing passage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the top" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water outlet passage" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation “what’s more, a fourth gap” in lines 16-17.  It is not clear what applicant intends to claim.
Claim 9 recites the limitation “filtered by the filter element into filtered water and concentrated water” in line 21.  It is not clear what “concentrated water” is and how it is filtered since it is not passing through the filter element.
Claim 10 recites the limitation "the other end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lower end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the interior surface" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 9 would be allowed because the prior art of record does not show or suggest a filter device with a spirally flushing function, having a head, a filter flask main body, a filter element, a filter element casing, a flow divider and a filter element end cap, wherein the head comprises a water inlet hole, a water outlet hole, and a flushing hole, the water inlet hole being connected with a water inlet passage, the water outlet hole being connected with a water outlet passage, and the flushing hole being connected with a flushing passage; the filter flask main body is connected with the head, and the filter element, the filter element casing, the flow divider and the filter element end cap are arranged inside the filter flask main body; the filter element casing is arranged outside the filter element, and the filter element casing has a plurality of filter element casing water inlets, wherein a first gap, forming as a part of the flushing passage, is configurated between the filter element casing and the filter flask main body; the flow divider is provided outside the filter element casing and covers a portion of an upper end of the filter element casing, wherein a second gap, forming as another part of the flushing passage, is configurated between the flow divider and the filter flask main body; the filter element end cap is fixed to the top of the filter element, and the filter element end cap provides a water outlet, which penetrates through the flow divider .
	Claims 2-8 and 10-16 would be allowed due to their dependency on claims 1 and 9, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778